DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 16/130,649 filed  09/13/2018. 

Claims Status
2.	This office action is based upon claims received on 03/08/2021, which replace all prior submitted versions of the claims.
- Claims 2-6, 8-10, 12-16, 18-20, 27-28, 32-34 are marked as cancelled.
-Claim 38 - 42 are new claims
-Claims 1, 11, 29 are listed as amended
-Claims 1, 7, 11, 17, 21-26, 29-31, and 35-42 are pending.
-Claims 1, 7, 11, 17, 21-26, 29-31, and 35-41 are rejected.
-Claim 42 is objected.
 
Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Response to Arguments/Remarks
Remarks, Rejections Under 35 U.S. C § 103, Independent Claims 1, 11, 29, Conclusion, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. The rejection has been revised and set forth below according to the amended claims (see Office Action).
The office action utilizing Claim 1 as an example to also address Claim 11 and Claim 29 (Claim 11 and Claim 29 recites parallel features to Claim 1 - See office action for detailed Claim 11 and Claim 29 rejection), presents a rejection under 35 U.S.C. 103, combining the disclosures of Nispel et al. (US-20140280889-A1), Zhang et al. (US-20160065423-A1) and Ayyakad et al. (US-20040131059-A1), to address applicant’s currently presented and amended claim 1 features, and associated remarks. 
 Applicant particularly argues that the references cited do not appear to teach or suggest packet mirroring "according to a stateless mirroring parameter of the plurality of stateless mirroring parameters and a mirroring command through a port analyzer at the switch".  However, as presented in the current disclosures, Examiner respectfully contends that the amended portion of the feature is disclosed by Zhang in combination with Nispel and Ayyakad, as noted in the rejection presented below. The Claim 1 rejection is presented below and in the office action for applicant’s consideration:

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nispel et al. (US-20140280889-A1) referenced hereafter as "Nispel” in view of Zhang et al. (US-20160065423-A1) referenced hereafter as "Zhang”, further in view of Ayyakad et al. (US-20040131059-A1) referenced hereafter as "Ayyakad”.

Regarding Claim 1 (Currently Amended) Nispel teaches: A method for monitoring a status of an application used by a network by selectively mirroring packets transmitted by each switch of a plurality of switches on the network (Nispel – See FIG.1, ¶0061 (lines 1-25): Discloses network system 100 and infrastructure 101 implementing across devices/servers/switches across the network, an application identification function 200 - configured to characterize and identify the application associated with a flow, & further implement a dynamic traffic mirroring function 300 configured to selectively mirror traffic of a flow to another device of the network infrastructure 101 including application identification function 200; NOTE: application identified and characterized with packets mirrored),
	the method comprising: generating, by a server, a plurality of mirroring parameters (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In Fig 10 & ¶0099 (lines 24-27, 32-36): Discloses policy server 103 establishes one or more policies, including for mirroring, on the network devices for the purpose of allowing, blocking or restricting the transfer of packets as required, and further the policy server 103 adjusts one or more policies, rules, Access Control Lists ( ACLs) or parameters of the network entry device 105a/105b, the core switching device 106 and/or any other devices of the network; NOTE: Server generating plurality of mirroring parameters), 
receiving, by the server over the network, from a switch of the plurality of switches, a packet that was mirrored by the switch according to a mirroring parameter of the plurality of mirroring parameters (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In ¶ 0068 (lines 18-24) discloses frames mirrored from network devices to identification engine 186 may also be mirrored directly to the management engine 184 for transmission to the control manager 125 or network logging or to other functions and devices, and additionally mirrored frames may also be mirrored to one or more other devices of the network infrastructure 101; NOTE: Policy Server 103 has component 125 which receives mirrored packets or policy server as a component of 101 receives mirrored packets);
determining, by the server, the respective type of the packet (Nispel – See FIG. 1 & ¶ 0061 (lines 4-6, 10-17) discloses an application identification function 200 - configured to characterize and identify the application associated with a flow, where devices which include the application identification function 200 which include one or more centralized network infrastructure devices may include either or both of the functions 200 and 300; FIG. 1 further illustrates Policy server 103 with application identification function 200; In ¶0095 (lines 3-6): discloses a topology where the management, policy control, and application identification function 200 are located in a single server; NOTE: Policy server 103 incudes identification function 200 able to characterize and identify the application associated with a flow – identify and characterize application associated with packets in a flow or identify packet by application type and characteristic); 
executing, by the server, an analysis of contents of the packet based on the respective type of the packet (Nispel – See FIG. 1 & ¶ 0061 (lines 4-6, 10-17) discloses an application identification function 200 - configured to characterize and identify the application associated with a flow, where devices which include the application identification function 200 which include one or more centralized network infrastructure devices may include either or both of the functions 200 and 300; FIG. 1 further illustrates Policy server 103 with application identification function 200; In 0067 (lines 1-3: discloses application identification function 200 is performed by a management engine 184 and an application identification engine 186; In FIG. 3 & ¶ 0069 (lines 11-26 ): discloses plurality of analysis mechanisms used by engine 186 in making a determination about application associated with particular frames received where mirrored packets are received at interface 190, including analysis of signatures associated with applications, protocol values, installed application, history etc, for effective application identification; NOTE: Analysis of packets to identify applications – analysis of packet characteristics, protocol, or type associated with application or application signature to identify application);
 and determining, by the server, the status of the application based on results of the analysis (Nispel – See FIG. 1 & ¶ 0061 (lines 4-6, 10-17) discloses an application identification function 200 - configured to characterize and identify the application associated with a flow, where devices which include the application identification function 200 which include one or more centralized network infrastructure devices may include either or both of the functions 200 and 300; FIG. 1 further illustrates Policy server 103 with application identification function 200; In 0067 (lines 1-3: discloses application identification function 200 is performed by a management engine 184 and an application identification engine 186; In FIG. 3 & ¶ 0069  (lines 11-26 ): discloses plurality of analysis mechanisms used by engine 186 in making a determination about application associated with particular frames received for mirrored packets received at interface 190 including analysis of signatures associated with applications, installed application etc, for effective application identification; In ¶0075 (lines): Analysis mechanism includes history of applications previously used on the network as well as applications known as installed on the network; NOTE: Analysis of packets to identify applications including installed applications and previously installed applications – identify application status as previously installed or installed).
Nispel does not appear to explicitly disclose or strongly suggest: transmitting, by the server over the network, the plurality of mirroring parameters to each switch of the plurality of switches on the network;
a packet that was mirrored by the switch according to a mirroring parameter of the plurality of mirroring parameters and a mirroring command through a port analyzer at the switch;
Zhang discloses: transmitting, by the server over the network, the plurality of mirroring parameters to each switch of the plurality of switches on the network (Zhang – Fig. 1 & ¶0042 (lines 1-6) management module 116 instructs switches in network 104 to load particular packet-detection rules, for capturing particular types of packets flowing through the network 104; ¶0042 (lines 6-12) The management module 116 propagates packet-detection rules to the switches..mirrored packets are generated as a result of the rules;  FIG. 19 & ¶0139 (lines 1-10), ¶0140-0146: computing functionality 1902 that implements tracking functionality of FIG 1, including the management module 116, consuming entity 114, whereby computing functionality 1902 represents physical and tangible processing mechanisms with processors, CPU, storage, input, display, communication bus, interwork interfaces, communications conduit to other servers etc.; NOTE: A management module on a processor enabled computing device such as a computer or server that transmits a packet detection rules for mirroring packets to switches in a network which mirror packets);
a packet that was mirrored by the switch according to a mirroring parameter of the plurality of mirroring parameters and a mirroring command through a port analyzer at the switch (Zhang  ¶0064 (lines 1-18): A mirroring module 324 generates a mirrored packet 326 if the original packet 120 satisfies any one or more of the packet-detection rules in a data store, and using available packet-copying technology to create the mirrored packet 326, such as the Encapsulated Remote Switched Port Analyzer (ERSPAN ); NOTE: packets mirrored by module using packet detection rules in a list/store/database, and including ERSPAN);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel with teachings of Zhang, since it will enable a method to determine the normal or anomalous operating status of an application based upon the recognition and analysis of application specific packet information (Zhang – Paragraph 0111).
While Nispel in view of Zhang teaches: A method for monitoring a status of an application used by a network by selectively mirroring packets transmitted by each switch of a plurality of switches on the network, the method comprising: 
generating, by a server, a plurality of mirroring parameters; 
transmitting, by the server over the network, the plurality of mirroring parameters to each switch of the plurality of switches on the network; 
receiving, by the server over the network, from a switch of the plurality of switches, a packet that was mirrored by the switch according to a mirroring parameter of the plurality of stateless mirroring parameters and a mirroring command through a port analyzer at the switch; 
determining, by the server, the respective type of the packet; 
executing, by the server, an analysis of contents of the packet based on the respective type of the packet; 
and determining, by the server, the status of the application based on results of the analysis.
Nispel in view of Zhang does not appear to explicitly disclose or strongly suggest: a plurality of stateless mirroring parameters, wherein each stateless mirroring parameter comprises an instruction to mirror a respective type of packet independent of packet flow;
Ayyakad discloses: a plurality of stateless mirroring parameters, wherein each stateless mirroring parameter comprises an instruction to mirror a respective type of packet independent of packet flow (Ayyakad – See ¶0040, ¶0044 discloses stateless functionality of device whereby each packet is processed independently without a requirement to maintain the state of individual traffic flows; ¶0050 discloses device with module that performs stateless function based on configured ACL lists with rules including a classification and an action whereby the classification for each packet is based on various details such as, the source and the destination IP addresses along with optional masks, source and the destination ports expressed as ranges, protocol type, IP TOS field, IP options, TCP options, TCP flags, and ICMP types.  Furthermore the action to be taken for each such class include: ….copy packet to an external host; NOTE: ACL list with stateless parameters which comprises rules or instructions utilized to independently copy or mirror packets to other external hosts regardless of the state of each individual flow);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel with teachings of Ayyakad, since the inventive architecture advantageously integrates a number of network functions at a single location, implemented in program-controlled processors allowing additions or deletions of particular functions made with high efficiency (Ayyakad 0021-0023).


6.	Applicant's remarks/arguments, see page 9-15, filed 03/08/2021, with respect to the Rejections Under 35 U.S. C § 103, Dependent Claims  7, 17, 21-26, 30-31, and 35-36, and New Claims 38-42, have been considered, however via dependency to the independent claims applicant’s remarks/arguments are not persuasive and moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  Furthermore, please see office action for individual rejections addressing Dependent Claims  7, 17, 21-26, 30-31, and 35-36, and New Claims 38-41.  Dependent New claim 42 has been objected to contingent upon and subject to specific conditions detailed in the office action, and the applicant is directed to see office action for objection specifics pertaining to Claim 42.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.

examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.
 
8.	Claims 1, 11, 24, 29, 38, 39, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nispel et al. (US-20140280889-A1) referenced hereafter as "Nispel” in view of Zhang et al. (US-20160065423-A1) referenced hereafter as "Zhang”, further in view of Ayyakad et al. (US-20040131059-A1) referenced hereafter as "Ayyakad”.

Regarding Claim 1 (Currently Amended) Nispel teaches: A method for monitoring a status of an application used by a network by selectively mirroring packets transmitted by each switch of a plurality of switches on the network (Nispel – See FIG.1, ¶0061 (lines 1-25): Discloses network system 100 and infrastructure 101 implementing across devices/servers/switches across the network, an application identification function 200 - configured to characterize and identify the application associated with a flow, & further implement a dynamic traffic mirroring function 300 configured to selectively mirror traffic of a flow to another device of the network infrastructure 101 including application identification function 200; NOTE: application identified and characterized with packets mirrored),
	the method comprising: generating, by a server, a plurality of mirroring parameters (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In Fig 10 & ¶0099 (lines 24-27, 32-36): Discloses policy server 103 establishes one or more policies, including for mirroring, on the network devices for the purpose of allowing, blocking or restricting the transfer of packets as required, and further the policy server 103 adjusts one or more policies, rules, Access Control Lists ( ACLs) or parameters of the network entry device 105a/105b, the core switching device 106 and/or any other devices of the network; NOTE: Server generating plurality of mirroring parameters), 
receiving, by the server over the network, from a switch of the plurality of switches, a packet that was mirrored by the switch according to a mirroring parameter of the plurality of mirroring parameters (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In ¶ 0068 (lines 18-24) discloses frames mirrored from network devices to identification engine 186 may also be mirrored directly to the management engine 184 for transmission to the control manager 125 or network logging or to other functions and devices, and additionally mirrored frames may also be mirrored to one or more other devices of the network infrastructure 101; NOTE: Policy Server 103 has component 125 which receives mirrored packets or policy server as a component of 101 receives mirrored packets);
determining, by the server, the respective type of the packet (Nispel – See FIG. 1 & ¶ 0061 (lines 4-6, 10-17) discloses an application identification function 200 - configured to characterize and identify the application associated with a flow, where devices which include the application identification function 200 which include one or more centralized network infrastructure devices may include either or both of the functions 200 and 300; FIG. 1 further illustrates Policy server 103 with application identification function 200; In ¶0095 (lines 3-6): discloses a topology where the management, policy control, and application identification function 200 are located in a single server; NOTE: Policy server 103 incudes identification function 200 able to characterize and identify the application associated with a flow – identify and characterize application associated with packets in a flow or identify packet by application type and characteristic); 
executing, by the server, an analysis of contents of the packet based on the respective type of the packet (Nispel – See FIG. 1 & ¶ 0061 (lines 4-6, 10-17) discloses an application identification function 200 - configured to characterize and identify the application associated with a flow, where devices which include the application identification function 200 which include one or more centralized network infrastructure devices may include either or both of the functions 200 and 300; FIG. 1 further illustrates Policy server 103 with application identification function 200; In 0067 (lines 1-3: discloses application identification function 200 is performed by a management engine 184 and an application identification engine 186; In FIG. 3 & ¶ 0069 (lines 11-26 ): discloses plurality of analysis mechanisms used by engine 186 in making a determination about application associated with particular frames received where mirrored packets are received at interface 190, including analysis of signatures associated with applications, protocol values, installed application, history etc, for effective application identification; NOTE: Analysis of packets to identify applications – analysis of packet characteristics, protocol, or type associated with application or application signature to identify application);
 and determining, by the server, the status of the application based on results of the analysis (Nispel – See FIG. 1 & ¶ 0061 (lines 4-6, 10-17) discloses an application identification function 200 - configured to characterize and identify the application associated with a flow, where devices which include the application identification function 200 which include one or more centralized network infrastructure devices may include either or both of the functions 200 and 300; FIG. 1 further illustrates Policy server 103 with application identification function 200; In 0067 (lines 1-3: discloses application identification function 200 is performed by a management engine 184 and an application identification engine 186; In FIG. 3 & ¶ 0069  (lines 11-26 ): discloses plurality of analysis mechanisms used by engine 186 in making a determination about application associated with particular frames received for mirrored packets received at interface 190 including analysis of signatures associated with applications, installed application etc, for effective application identification; In ¶0075 (lines): Analysis mechanism includes history of applications previously used on the network as well as applications known as installed on the network; NOTE: Analysis of packets to identify applications including installed applications and previously installed applications – identify application status as previously installed or installed).
Nispel does not appear to explicitly disclose or strongly suggest: transmitting, by the server over the network, the plurality of mirroring parameters to each switch of the plurality of switches on the network;
a packet that was mirrored by the switch according to a mirroring parameter of the plurality of mirroring parameters and a mirroring command through a port analyzer at the switch;
Zhang discloses: transmitting, by the server over the network, the plurality of mirroring parameters to each switch of the plurality of switches on the network (Zhang – Fig. 1 & ¶0042 (lines 1-6) management module 116 instructs switches in network 104 to load particular packet-detection rules, for capturing particular types of packets flowing through the network 104; ¶0042 (lines 6-12) The management module 116 propagates packet-detection rules to the switches..mirrored packets are generated as a result of the rules;  FIG. 19 & ¶0139 (lines 1-10), ¶0140-0146: computing functionality 1902 that implements tracking functionality of FIG 1, including the management module 116, consuming entity 114, whereby computing functionality 1902 represents physical and tangible processing mechanisms with processors, CPU, storage, input, display, communication bus, interwork interfaces, communications conduit to other servers etc.; NOTE: A management module on a processor enabled computing device such as a computer or server that transmits a packet detection rules for mirroring packets to switches in a network which mirror packets);
a packet that was mirrored by the switch according to a mirroring parameter of the plurality of mirroring parameters and a mirroring command through a port analyzer at the switch (Zhang  ¶0064 (lines 1-18): A mirroring module 324 generates a mirrored packet 326 if the original packet 120 satisfies any one or more of the packet-detection rules in a data store, and using available packet-copying technology to create the mirrored packet 326, such as the Encapsulated Remote Switched Port Analyzer (ERSPAN ); NOTE: packets mirrored by module using packet detection rules in a list/store/database, and including ERSPAN);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel with teachings of Zhang, since it will enable a method to determine the normal or anomalous operating status of an application based upon the recognition and analysis of application specific packet information (Zhang – Paragraph 0111).
While Nispel in view of Zhang teaches: A method for monitoring a status of an application used by a network by selectively mirroring packets transmitted by each switch of a plurality of switches on the network, the method comprising: 
generating, by a server, a plurality of mirroring parameters; 
transmitting, by the server over the network, the plurality of mirroring parameters to each switch of the plurality of switches on the network; 
receiving, by the server over the network, from a switch of the plurality of switches, a packet that was mirrored by the switch according to a mirroring parameter of the plurality of stateless mirroring parameters and a mirroring command through a port analyzer at the switch; 
determining, by the server, the respective type of the packet; 
executing, by the server, an analysis of contents of the packet based on the respective type of the packet; 
and determining, by the server, the status of the application based on results of the analysis.
Nispel in view of Zhang does not appear to explicitly disclose or strongly suggest: a plurality of stateless mirroring parameters, wherein each stateless mirroring parameter comprises an instruction to mirror a respective type of packet independent of packet flow;
a plurality of stateless mirroring parameters, wherein each stateless mirroring parameter comprises an instruction to mirror a respective type of packet independent of packet flow (Ayyakad – See ¶0040, ¶0044 discloses stateless functionality of device whereby each packet is processed independently without a requirement to maintain the state of individual traffic flows; ¶0050 discloses device with module that performs stateless function based on configured ACL lists with rules including a classification and an action whereby the classification for each packet is based on various details such as, the source and the destination IP addresses along with optional masks, source and the destination ports expressed as ranges, protocol type, IP TOS field, IP options, TCP options, TCP flags, and ICMP types.  Furthermore the action to be taken for each such class include: ….copy packet to an external host; NOTE: ACL list with stateless parameters which comprises rules or instructions utilized to independently copy or mirror packets to other external hosts regardless of the state of each individual flow);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel with teachings of Ayyakad, since the inventive architecture advantageously integrates a number of network functions at a single location, implemented in program-controlled processors allowing additions or deletions of particular functions made with high efficiency (Ayyakad 0021-0023).

Regarding Claim 11 (Currently Amended), Nispel teaches: A system for monitoring status of an application used by a network by selectively mirroring packets transmitted by each switch of a plurality of switches on the network (Nispel – See FIG.1, ¶0061 (liens 1-25): Discloses network system 100 and infrastructure 101 implementing across devices/servers/switches across the network, an application identification function 200 - configured to characterize and identify the application associated with a flow, & further implement a dynamic traffic mirroring function 300 configured to selectively mirror traffic of a flow to another device of the network infrastructure 101 including application identification function 200; NOTE: application identified and characterized with packets mirrored), 
the system comprising: communications circuitry (Nispel – ¶ 0050 (lines 1-3) discloses devices and systems are individual and connected hardware components with electrical elements, circuitry and functions embodied in those components; See FIG. 1 & ¶ 0059 (10-12, 25-28)  illustrates network 100 devices networked and communicating with each other with one or more attached functions connected to or connectable to the network infrastructure 10, and network infrastructure 101 includes devices having packet forwarding functionality as their primary functionality for the purpose of accessing and using network services; NOTE: components for communication ability); 
and control circuitry ( Nispel – ¶ 0050 (lines 1-3) discloses devices and systems are individual and connected hardware components with electrical elements, circuitry and functions embodied in those components;FIG. 1 & ¶059 (lines 28-32): network management control function 125) configured to: 
(PLEASE NOTE: See the Rejection of Claim 1, combining the disclosures of Nispel, Zhang, and Ayyakad  -  Claim 11 recites similar or parallel features to claim 1. Claim 11 is the accompanying system to the method performed by Claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
generate a plurality of stateless mirroring parameters, wherein each stateless mirroring parameter comprises an instruction to mirror a respective type of packet independent of packet flow;
 transmit, using the communications circuitry over the network, the plurality of stateless mirroring parameters to each switch of the plurality of switches on the network; 
receive, using the communications circuitry over the network, from a switch of the plurality of switches, a packet that was mirrored by the switch according to a stateless mirroring parameter of the plurality of stateless mirroring parameters and a mirroring command through a port analyzer at the switch; 
determine the respective type of the packet; 
execute an analysis of contents of the packet based on the respective type of the packet; 
and determine the status of the application based on results of the analysis (PLEASE NOTE: See the Rejection of Claim 1, combining the disclosures of Nispel, Zhang, and Ayyakad  -  Claim 11 recites similar or parallel features to claim 1. Claim 11 is the accompanying system to the method performed by Claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

Regarding Claim 24 (Previously Presented), Nispel in view Zhang and Ayyakad teaches: The method of claim 1, 
furthermore Ayyakad discloses: wherein the plurality of mirroring parameters is an access control list (ACL) (Ayyakad – See ¶0040, ¶0044 discloses stateless functionality of device whereby each packet is processed independently without a requirement to maintain the state of individual traffic flows; ¶0050 discloses device with module that performs stateless function based on configured ACL lists with rules including a classification and an action whereby the classification for each packet is based on various details such as, the source and the destination IP addresses along with optional masks, source and the destination ports expressed as ranges, protocol type, IP TOS field, IP options, TCP options, TCP flags, and ICMP types.  Furthermore the action to be taken for each such class include: ….copy packet to an external host; NOTE: ACL list with stateless parameters which comprises rules or instructions utilized to independently copy or mirror packets to other external hosts regardless of the state of each individual flow).

Regarding Claim 29 (Currently Amended) Nispel teaches: A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device (Nispel – See ¶0050 (lines 17-20): discloses computing devices with processors executing programs; ¶0054 (lines 1-19), ¶0055 (lines 1-22):discloses different computer readable medium, storage medium storing programs ¶055 (discloses medium with program and processor), 
(PLEASE NOTE: See the Rejection of Claim 1, combining the disclosures of Nispel, Zhang, and Ayyakad  -  Claim 29 recites similar or parallel features to claim 1. Claim 29 is the accompanying non-transitory computer-readable medium having instructions stored thereon, to the method performed by Claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims),
generating a plurality of stateless mirroring parameters, wherein each stateless mirroring parameter comprises an instruction to mirror a respective type of packet independent of packet flow; 
transmitting, over a network, the plurality of stateless mirroring parameters to each switch of a plurality of switches on a network; 
receiving, over the network, from a switch of the plurality of switches, a packet that was mirrored by the switch according to a stateless mirroring parameter of the plurality of stateless mirroring parameters and a mirroring command through a port analyzer at the switch; 
determining the respective type of the packet; 
executing an analysis of contents of the packet based on the respective type of the packet; 
and determining a status of the application based on results of the analysis (PLEASE NOTE: See the Rejection of Claim 1, combining the disclosures of Nispel, Zhang, and Ayyakad  -  Claim 29 recites similar or parallel features to claim 1. Claim 29 is the accompanying non-transitory computer-readable medium having instructions stored thereon, to the method performed by Claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

Regarding Claim 38 (New), Nispel in view Zhang and Ayyakad teaches:  The method of claim 1,
furthermore Akkayad discloses: where the instruction of each stateless mirroring parameter of the plurality of stateless mirroring parameters causes mirroring of packets (Claim 1 see - Ayyakad – See ¶0040, ¶0044; ¶0050 NOTE: ACL list with stateless parameters which comprises rules or instructions utilized to independently copy or mirror packets to other external hosts regardless of the state of each individual flow)
 furthermore Zhang discloses: where the instruction of each mirroring parameter of the plurality of mirroring parameters causes mirroring of packets based at least in part on whether a packet contains data matching a predetermined pattern at a predetermined location (Zhang - ¶0069 (lines )  packet 120 is mirrored if it expresses a protocol-related characteristic by containing a specified protocol-related information item or items(s) in the header and/or body of the original packet 120 corresponding to a flag produced by a transport level error-checking protocol - Control Protocol (TCP); ¶0073 (lines 12-14) : error detection functionality 342 appends a flag or other information item to the original packet 120, indicating packet will be dropped; ¶0074 (lines 1-4 )  matching module 320 detects the existence of the information item added, and mirroring module 324 mirrors original packet 120;NOTE:Switch mirrors packets based upon TCP flags set at specific location in header per TCP protocol, and furthermore  switch also mirrors packets based upon added flag or information item – mirror based upon flag – flag is specific location in header).  

Regarding Claim 39 (New), Nispel in view Zhang and Ayyakad teaches:   The method of claim 1, 
wherein the port analyzer is an Encapsulated Remote Switched Port Analyzer (ERSPAN) (Zhang – See  ¶0064 (lines 1-18): A mirroring module 324 generates a mirrored packet 326 if the original packet 120 satisfies any one or more of the packet-detection rules, using available packet-copying technology to create the mirrored packet 326, such as the Encapsulated Remote Switched Port Analyzer (ERSPAN ); NOTE: packets mirrored by module using ERSPAN).  

Regarding Claim 40 (New) Nispel in view Zhang and Ayyakad teaches:The system of claim 11, 
furthermore Zhang discloses: where the instruction of each stateless mirroring parameter of the plurality of stateless mirroring parameters causes mirroring of packets based at least in part on whether a packet contains data matching a predetermined pattern at a predetermined location (Zhang – See the rejection of Claim 38 – Claim 40 recites similar parallel features to Claim 38. The rationale behind the rejection of claim 38 applies similarly to this claim).  

Regarding Claim 41. (New) The system of claim 11, 
furthermore Zhang discloses: wherein the port analyzer is an Encapsulated Remote Switched Port Analyzer (ERSPAN) (Zhang – See the rejection of Claim 39 – Claim 41 recites similar parallel features to Claim 39. The rationale behind the rejection of claim 39 applies similarly to this claim).  

9.	Claims 7, 17, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nispel in view Zhang and Ayyakad, further in view of Ardelli et. al (US-20160119288-A1) referenced hereafter as "Ardelli".

Regarding Claim 7 (Previously Presented), Nispel in view Zhang and Ayyakad: The method of claim 1, 
wherein the packet is a hyper text transfer protocol (HTTP) packet, and wherein the executing the analysis comprises: extracting, by the server, an HTTP header from the HTTP packet;   determining, by the server, at least one of a browser and a uniform resource locator (URL) identified within the HTTP header; and identifying, by the server, the application from which data is being requested by the packet based on the at least one of the browser and the URL.
Ardelli discloses: wherein the packet is a hyper text transfer protocol (HTTP) packet, and wherein the executing the analysis comprises: extracting, by the server, an HTTP header from the HTTP packet;   determining, by the server, at least one of a browser and a uniform resource locator (URL) identified within the HTTP header; and identifying, by the server, the application from which data is being requested by the packet based on the at least one of the browser and the URL (Ardelli – In FIG. 7 & ¶ 0073 (lines 5-7) device 710 is a proxy between server and client; See Paragraph 0076:  Discloses a proxy 710 which intercepts a packet from client communications and decrypts the packet, decompresses the header of the packet to retrieve the URL associated with the requested website (or application), looks up a category and/or reputation score associated with the URL, and enforce policies; ¶0077 server 720 may sends an unsolicited SYN STREAM message 761 where after receiving SYN STREAM message 761, SPDY proxy 710 selectively allows SYN STREAM messages based on the category and/or reputation of the website corresponding to the URL identified by each message (Note: URL utilized);  ¶0034 & ¶0038: HTTP GET message includes at least the following fields: method (e.g., "GET"), URL, host (e.g., "cnn.com"), and user agent; ¶0036 The SPDY protocol manipulates HTTP traffic (note: HTTP traffic) ; ¶0040 discloses SYN Stream like HTTP GET includes at least an anchor, a URL, a host, a user-agent, and an identifier that is unique for each SYN STREAM message; (NOTE: 710 is a proxy or gateway or proxy server that Extracts URL from packet header – TCP Packet with URL is HTTP Packet, look-up category of URL and enforce policy – identify URL and policy associated with webpage application).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of Ardelli, since reduces network latency associated with webpage loading and improves web security with HTTP traffic (Ardelli – Paragraph 0036).

Regarding Claim 17 (Previously Presented), Nispel in view Zhang and Ayyakad: The system of claim 11, 
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: wherein the respective type of the packet is a hyper text transfer protocol (HTTP) packet, and wherein to execute the analysis the control circuitry is further configured to: extract an HTTP header from the HTTP packet; determine at least one of a browser and a uniform resource locator (URL) identified within the HTTP header; and identify the application from which data is being requested by the packet based on the at least one of the browser and the URL.
Ardelli discloses: wherein the respective type of the packet is a hyper text transfer protocol (HTTP) packet, and wherein to execute the analysis the control circuitry is further configured to: extract an HTTP header from the HTTP packet; determine at least one of a browser and a uniform resource locator (URL) identified within the HTTP header; and identify the application from which data is being requested by the packet based on the at least one of the browser and the URL (Ardelli – In FIG. 7 & ¶ 0073 (lines 5-7) device 710 is a proxy between server and client; See Paragraph 0076:  Discloses a proxy 710 which intercepts a packet from client communications and decrypts the packet, decompresses the header of the packet to retrieve the URL associated with the requested website (or application), looks up a category and/or reputation score associated with the URL, and enforce policies; ¶0077 server 720 may sends an unsolicited SYN STREAM message 761 where after receiving SYN STREAM message 761, SPDY proxy 710 selectively allows SYN STREAM messages based on the category and/or reputation of the website corresponding to the URL identified by each message (Note: URL utilized);  ¶0034 & ¶0038: HTTP GET message includes at least the following fields: method (e.g., "GET"), URL, host (e.g., "cnn.com"), and user agent; ¶0036 The SPDY protocol manipulates HTTP traffic (note: HTTP traffic) ; ¶0040 discloses SYN Stream like HTTP GET includes at least an anchor, a URL, a host, a user-agent, and an identifier that is unique for each SYN STREAM message; (NOTE: 710 is a proxy or gateway or proxy server that Extracts URL from packet header – TCP Packet with URL is HTTP Packet, look-up category of URL and enforce policy – identify URL and policy associated with webpage application).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of Ardelli, since reduces network latency associated with webpage loading and improves web security with HTTP traffic (Ardelli – Paragraph 0036).

Regarding Claim 30 (Previously Presented), Nispel in view Zhang and Ayyakad:  The non-transitory computer-readable medium of claim 29, 
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: wherein the packet is a hyper text transfer protocol (HTTP) packet, and wherein the executing the analysis comprises: extracting an HTTP header from the packet; determining at least one of a browser and a uniform resource locator (URL) identified within the HTTP header; and identifying the application from which data is being requested by the packet based on the at least one of the browser and the URL.
wherein the packet is a hyper text transfer protocol (HTTP) packet, and wherein the executing the analysis comprises: extracting an HTTP header from the packet; determining at least one of a browser and a uniform resource locator (URL) identified within the HTTP header; and identifying the application from which data is being requested by the packet based on the at least one of the browser and the URL (Ardelli – In FIG. 7 & ¶ 0073 (lines 5-7) device 710 is a proxy between server and client; See Paragraph 0076:  Discloses a proxy 710 which intercepts a packet from client communications and decrypts the packet, decompresses the header of the packet to retrieve the URL associated with the requested website (or application), looks up a category and/or reputation score associated with the URL, and enforce policies; ¶0077 server 720 may sends an unsolicited SYN STREAM message 761 where after receiving SYN STREAM message 761, SPDY proxy 710 selectively allows SYN STREAM messages based on the category and/or reputation of the website corresponding to the URL identified by each message (Note: URL utilized);  ¶0034 & ¶0038: HTTP GET message includes at least the following fields: method (e.g., "GET"), URL, host (e.g., "cnn.com"), and user agent; ¶0036 The SPDY protocol manipulates HTTP traffic (note: HTTP traffic) ; ¶0040 discloses SYN Stream like HTTP GET includes at least an anchor, a URL, a host, a user-agent, and an identifier that is unique for each SYN STREAM message;  (NOTE: 710 is a proxy or gateway or proxy server that Extracts URL from packet header – TCP Packet with URL is HTTP Packet, look-up category of URL and enforce policy – identify URL and policy associated with webpage application).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of Ardelli, since reduces network latency associated with webpage loading and improves web security with HTTP traffic (Ardelli – Paragraph 0036).

Regarding Claim 37 (Previously Presented), Nispel in view Zhang and Ayyakad and Ardelli teaches: The method of claim 7,
furthermore Ardelli discloses: wherein the identifying comprises: determining, by the server, an end service corresponding to the HTTP packet based on the URL (Ardelli – In FIG. 7 & ¶ 0073 (lines 5-7) device 710 is a proxy between server and client; See Paragraph 0076:  Discloses a proxy 710 which intercepts a packet from client communications and decrypts the packet, decompresses the header of the packet to retrieve the URL associated with the requested website (or application), looks up a category and/or reputation score associated with the URL, and enforce policies; ¶0077 server 720 may sends an unsolicited SYN STREAM message 761 where after receiving SYN STREAM message 761, SPDY proxy 710 selectively allows SYN STREAM messages based on the category and/or reputation of the website corresponding to the URL identified by each message (Note: URL utilized based upon reputation of identified website or host);  ¶0034 & ¶0038: HTTP GET message includes at least the following fields: method (e.g., "GET"), URL, host (e.g., "cnn.com"), and user agent; ¶0036 The SPDY protocol manipulates HTTP traffic (note: HTTP traffic) ; ¶0040 discloses SYN Stream like HTTP GET includes includes at least an anchor, a URL, a host, a user-agent, and an identifier that is unique for each SYN STREAM message; NOTE: 710 is a proxy or gateway or proxy server that Extracts URL from packet header – TCP Packet with URL is HTTP Packet, look-up category of URL and enforce policy – identify URL and policy associated with webpage application where URL utilized based upon reputation of identified website or host which includes host name such as www.cnn.com  - cnn news media end service identified).

10.	Claims 21, 22,  25, 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nispel in view Zhang and Ayyakad further in view of Phaal et al. - InMon Corporation’s sFlow: A Method for Monitoring Traffic in Switched and Routed Networks - Network Working Group The Internet Society, Dated September 2001 (Request for Comments: 3176) referenced hereafter as "PH".

Regarding Claim 21 (Previously Presented) Nispel in view Zhang and Ayyakad: The method of claim 1, 
furthermore Nispel discloses: wherein the receiving the packet comprises: receiving, by the server over the network (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In ¶ 0068 (lines 18-24) discloses frames mirrored from network devices to identification engine 186 may also be mirrored directly to the management engine 184 for transmission to the control manager 125 or network logging or to other functions and devices, and additionally mirrored frames may also be mirrored to one or more other devices of the network infrastructure 101; NOTE: Policy Server 103 has component 125 which receives mirrored packets or policy server as a component of 101 receives mirrored packets),
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: wherein the receiving the packet comprises: receiving the packet using a sampled flow (SFlow) protocol.
PH discloses: wherein the receiving the packet comprises: receiving the packet using a sampled flow (SFlow) protocol (PH –See Section 1 Overview (Page 2) lines 1-6: Describes sFlow is a technology for monitoring traffic in data networks containing switches and routers defining  sampling mechanisms implemented in an sFlow Agent for monitoring traffic, the sFlow MIB for controlling the sFlow Agent, and the format of sample data used by the sFlow Agent when forwarding data to a central data collector; In Section 2 Page 1 lines1-2: Sflow is described as using packet based sampling (NOTE: Central data collector receives sflow packets from sFlow agent).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of PH, since it enables accurately monitoring network traffic at Gigabit speeds and higher, scaling to manage (PH – Section 1 Page 1 lines 11-13).

Regarding Claim 22 (Previously Presented), Nispel in view Zhang and Ayyakad teaches: The method of claim 1, 
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: wherein the packet comprises an ingress port and an egress port of a sampled packet.
PH discloses: wherein the packet comprises an ingress port and an egress port of a sampled packet ( PH – See  Section 2.1 Page 3 (line 19-21): Describes sampling involving either copying the packet’s header or extracting features from the packet disclosed in sFlow Datagram Format; In Section 4 Pages 15-17: Packet data gram format identified destination address, source address, TCP/UDP source port number or equivalent, TCP/UDP destination port number or equivalent (page 17)- NOTE Source Address or Source port Data – Ingress port and Destination address or port - Egress port)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of PH, since  it enables accurately monitoring network traffic at Gigabit speeds and higher, scaling to manage tens of thousands of agents from a single point, and involves extremely low cost agent implementation  (PH – Section 1 Page 1 lines 11-13).

Regarding Claim 25 (Previously Presented), Nispel in view Zhang and Ayyakad teaches:  The system of claim 11,
furthermore Nispel discloses: wherein to receive the packet the control circuitry is further configured to: receive, using the communications circuitry over the network (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In ¶ 0068 (lines 18-24) discloses frames mirrored from network devices to identification engine 186 may also be mirrored directly to the management engine 184 for transmission to the control manager 125 or network logging or to other functions and devices, and additionally mirrored frames may also be mirrored to one or more other devices of the network infrastructure 101; NOTE: Policy Server 103 has component 125 which receives mirrored packets or policy server as a component of 101 receives mirrored packets),
 Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: receive, the packet using a sampled flow (SFlow) protocol.
PH discloses: receive, the packet using a sampled flow (SFlow) protocol (PH –See Section 1 Overview (Page 2) lines 1-6: Describes sFlow is a technology for monitoring traffic in data networks containing switches and routers defining  sampling mechanisms implemented in an sFlow Agent for monitoring traffic, the sFlow MIB for controlling the sFlow Agent, and the format of sample data used by the sFlow Agent when forwarding data to a central data collector; In Section 2 Page 1 lines1-2: Sflow is described as using packet based sampling (NOTE: Central data collector receives sflow packets from sFlow agent).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of PH, since it  enables accurately monitoring network traffic at Gigabit speeds and higher, scaling to manage tens of thousands of agents from a single point, and involves extremely low cost agent implementation  (PH – Section 1 Page 1 lines 11-13).

Regarding Claim 26 (Previously Presented) Nispel in view Zhang and Ayyakad teaches: The system of claim 11, 
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: wherein the packet comprises an ingress port and an egress port of a sampled packet.
wherein the packet comprises an ingress port and an egress port of a sampled packet ( PH – See  Section 2.1 Page 3 (line 19-21): Describes sampling involving either copying the packet’s header or extracting features from the packet disclosed in sFlow Datagram Format; In Section 4 Pages 15-17: Packet data gram format identified destination address, source address, TCP/UDP source port number or equivalent, TCP/UDP destination port number or equivalent (page 17)- NOTE Source Address or Source port Data – Ingress port and Destination address or port - Egress port)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of PH, since it enables accurately monitoring network traffic at Gigabit speeds and higher, scaling to manage tens of thousands of agents from a single point, and involves extremely low cost agent implementation  (PH – Section 1 Page 1 lines 11-13).

Regarding Claim 31 (Previously Presented), Nispel in view Zhang and Ayyakad teaches:  The non-transitory computer-readable medium of claim 29, 
furthermore Nispel discloses: wherein the receiving the packet comprises: receiving, over the network (Nispel – See FIG. 1 & ¶0059 (lines 15-17) discloses policy server 103 with management function 125; In ¶ 0068 (lines 18-24) discloses frames mirrored from network devices to identification engine 186 may also be mirrored directly to the management engine 184 for transmission to the control manager 125 or network logging or to other functions and devices, and additionally mirrored frames may also be mirrored to one or more other devices of the network infrastructure 101; NOTE: Policy Server 103 has component 125 which receives mirrored packets or policy server as a component of 101 receives mirrored packets),
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: the packet using a sampled flow (SFlow) protocol.
 the packet using a sampled flow (SFlow) protocol (PH –See Section 1 Overview (Page 2) lines 1-6: Describes sFlow is a technology for monitoring traffic in data networks containing switches and routers defining  sampling mechanisms implemented in an sFlow Agent for monitoring traffic, the sFlow MIB for controlling the sFlow Agent, and the format of sample data used by the sFlow Agent when forwarding data to a central data collector; In Section 2 Page 1 lines1-2: Sflow is described as using packet based sampling (NOTE: Central data collector receives sflow packets from sFlow agent).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of PH, since it enables accurately monitoring network traffic at Gigabit speeds and higher, scaling to manage tens of thousands of agents from a single point, and involves extremely low cost agent implementation  (PH – Section 1 Page 1 lines 11-13).

11.	Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nispel in view Zhang and Ayyakad further in view of Aybay et. al (US-20150092605-A1) referenced hereafter as "Aybay".

Regarding Claim 23 (Previously Presented), Nispel in view Zhang and Ayyakad teaches: The method of claim 1, 
furthermore Zhang discloses: further comprising: transmitting, by the server over the network, a configuration to each switch of the plurality of switches (Zhang – See Paragraph 0042 (lines 1-6) & FIG 1:  management component 116 instruct the switches in the network 104 (NOTE: plurality of switches) to load particular packet-detection rules, for use in capturing particular types of packets flowing through the network (NOTE: instruct a plurality of switches to load rules – instruct and load (transmit), and rules (plurality of parameters) ))
transmitting a configuration to each switch based on a periodic schedule,
Aybay discloses: transmitting a configuration to each switch based on a periodic schedule (Aybay – See Paragraph 0068, 0069 & FIG. 6: Describes communication flow, configuration, and switching involving a virtual network switch module where a Network management module 610 sends an access switch configuration file including rules, filters, and/or other configuration information (e.g., ACLs, mirroring capabilities, intrusion detection mechanisms, counters, flow tables, and/or other features or mechanisms) to access switch 620, which receives this information to configures itself and additionally configure any servers hosting or configured to host virtual network switch modules; In Paragraph 0076 & FIG. 6: Discussed is whereby virtual network switch module (or a server hosting or configured to host a virtual network switch module) can request a network rule update from an access switch at periodic intervals (NOTE: rules, ACL, filters, etc exchanged periodically between access node and virtual switch module)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of Aybay, since it enables mechanisms, network rules to be applied to a virtual switch such that the virtual switch processes network traffic in a manner consistent with or identical to the manner in which a coupled access switch processes network traffic (Aybay – See paragraph 0016, 0037)

12.	Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nispel in view Zhang and Ayyakad further in view of Agarwal et. al (US-20150085694-A1) referenced hereafter as "Agarwal".

Regarding Claim 35 (Previously Presented), Nispel in view Zhang and Ayyakad teaches: The method of claim 1, 
where the instruction of each stateless mirroring parameter of the plurality of stateless mirroring parameters causes selective mirroring of one packet out of a fixed number of packets of the respective type of packet.  
Agarwal discloses: where the instruction of each stateless mirroring parameter of the plurality of stateless mirroring parameters causes selective mirroring of one packet out of a fixed number of packets of the respective type of packet (Agarwal ¶ 0081 (lines 4-12): discloses know techniques for data sampling at mirrored ports involving sFlow whereby a sampling rate is set a priori and is used to select data packets to be sampled such as sample rate is 1 in 10 data packets being sampled; NOTE: known mirroring instructions for sFlow utilizing one out of a fixed number of packets).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of Agarwal, since enabling fixed sampling rates known a priori allows conclusions to be made about the broader traffic rate based on the samples and oversubscription of ports avoided (Agarwal – 0081, 0023).

Regarding Claim 36 (Previously Presented) Nispel in view Zhang and Ayyakad teaches: The system of claim 11, 
Nispel in view Zhang and Ayyakad does not appear to explicitly disclose or strongly suggest: where the instruction of each stateless mirroring parameter of the plurality of stateless mirroring parameters causes selective mirroring of one packet out of a fixed number of packets of the respective type of packet. 
Agarwal discloses: where the instruction of each stateless mirroring parameter of the plurality of stateless mirroring parameters causes selective mirroring of one packet out of a fixed number of packets of the respective type of packet (Agarwal ¶ 0081 (lines 4-12): discloses know techniques for data sampling at mirrored ports involving sFlow whereby a sampling rate is set a priori and is used to select data packets to be sampled such as sample rate is 1 in 10 data packets being sampled; NOTE: known mirroring instructions for sFlow utilizing one out of a fixed number of packets).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nispel in view Zhang and Ayyakad with teachings of Agarwal, since enabling fixed sampling rates known a priori allows conclusions to be made about the broader traffic rate based on the samples and oversubscription of ports avoided (Agarwal – 0081, 0023).

Allowable Subject Matter
18.	Claims 42 is objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2)	that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 42 (New), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the identifying further comprises: determining, based at least in part on an association between the end service and an application, the application from which the data is being requested”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy  as set forth in 37 CFR   1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR I. l36(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
Mar 25, 2021
/IVAN O LATORRE/Primary Examiner, Art Unit 2414